Citation Nr: 0330405	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  96-49 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for disability 
manifested by joint and muscle pain, claimed in the 
alternative as a disability due to undiagnosed illness 
manifested by joint and muscle pain. 

3.  Entitlement to an increased rating for retropatellar pain 
syndrome of the left knee, currently evaluated as 10 percent 
disabling. 

4.  Entitlement to an increased rating for retropatellar pain 
syndrome of the right knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from January 1989 to 
January 1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  In those 
determinations, the RO denied a number of claims including 
the claim for service connection for PTSD, disability 
manifested by joint and muscle pain, claimed in the 
alternative as disability due to undiagnosed illness 
manifested by joint and muscle pain, and entitlement to an 
increased rating for retropatellar pain syndrome of the left 
knee and right knee.  

In March 2000, the veteran had a personal hearing before a 
Board member who is no longer with the Board.  In July 2003, 
the veteran was notified of this fact and was provided an 
opportunity to appear for another hearing.  In a letter dated 
in August 2003, the veteran waived his right to an additional 
Board hearing.  

In October 2000, the Board denied the veteran's claims of 
entitlement to service connection for PTSD, service 
connection for disability manifested by joint and muscle 
pain, claimed in the alternative as a disability due to 
undiagnosed illness manifested by joint and muscle pain; 
entitlement to an increased rating for retropatellar pain 
syndrome of the left and right knee, among other things.  The 
veteran, in turn, appealed the Board's decision to the United 
States Court of Appeals for Veteran's Claims (Court).  In a 
motion to the Court, dated in October 2001, the Secretary of 
VA requested the part of the October 2000 Board decision that 
denied service connection for PTSD, disability manifested by 
joint and muscle pain (claimed in the alternative as 
disability due to undiagnosed illness manifested by joint and 
muscle pain), and entitlement to an increased rating right 
and left knee disabilities be vacated and remanded the 
decision of the issues for consideration in accordance with 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000).  By an Order, dated in 
October 2001, the Court granted the motion.

REMAND

In January 2003, the Board conducted its own development in 
this matter pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  
Specifically, the Board requested the veteran's medical 
records from the VA Medical Center in Jackson, Mississippi 
for any treatment for PTSD, disability manifested by joint 
and muscle pain, and retropatellar pain syndrome of the right 
and left knee since October 2000.  In addition, the Board 
requested a VA orthopedic examination to determine the 
severity of the veteran's service-connected bilateral knee 
disability.  The development conducted has been completed, 
and the veteran has not waived RO consideration of this 
evidence.  Pursuant to a recent decision by the Federal 
Circuit Court of Appeals, the case must be remanded to the RO 
for review of the evidence in the first instance.  Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  

3.  If the claims remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no further action until he is further informed.  
The purpose of this REMAND is to obtain additional medical 
information and to accord due process.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




